Title: To George Washington from Brigadier General William Woodford, 3 October 1777
From: Woodford, William
To: Washington, George



Dear Genl
Bethlahem [Pa.] 3d Octr 1777

When I wrote you Yesterday I forgot to mention several Complaints from the Moravians in this Neighbourhood, which is the reason of my troubling your Excellency again. I am inform’d that a Mr Dun and some others who are Collecting the Militia in this County, have taken several of them from their Houses bound, others they have taken all their most valuable Affects under pretence of hireing A Substitute—I have wrote to the Colo. who commands the Militia of this County & requested that he would enquire into these matters & have them redress’d. These people inform me their is no Justice of the Peace in this district to whom they can make their complaint. I shall thank your Excellency for some directions in this Affair.
Numbers of Waggons with stores are Arriveing here from Trenton & Bristol, & there is no Room to stow them here, I have sent them to Allan Town with a Quarter master to Deposit them in a Church at that place. I am very Respectfully Your Excellencys most Obedt Servt

Wm Woodford

